Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00435-CR

                           EX PARTE Jorge Alberto SANDOVAL

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018-CRF-000651-D1
                         Honorable Jose A. Lopez, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s September 9, 2020
order denying Jorge Alberto Sandoval’s pretrial application for writ of habeas corpus is
AFFIRMED.

       SIGNED July 28, 2021.


                                                _____________________________
                                                Liza A. Rodriguez, Justice